DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Yuke Wang on 20 May 2022. The application has been amended as follows: 
IN THE CLAIMS:
Claims 7-9 have been amended.

Please replace the claims with the amended claims shown below.
7. (Currently Amended) The UE of claim [[6]] 1, wherein the processing circuitry is further configured to: perform long term measurement of the CQI on a specific sub-band based on continuous DL transmissions over the specific sub-band; and generate data for periodic feedback with a periodicity as for reporting mode 1-0, where the periodicity is to be configured through Radio Resource Control (RRC) or Downlink Control Information (DCI) signaling.
  
8. (Currently Amended) The UE of claim [[6]] 1, wherein the processing circuitry is further configured to generate the CQI for all sub-bands or only the CQI related to a specific sub-band periodically.  

9. (Currently Amended) The UE of claim [[6]] 1, wherein a number of sub-bands is fixed or predefined or is flexibly changed through higher layer signaling.

Allowable Subject Matters
Claims 1, 3-5 and 7-20 (renumbered as 1-18) are allowed. The following is an examiner’s statement of reasons for allowance:

Claims 1 and 20 are allowed over the prior arts of record because the Examiner found neither prior arts cited in its entirety, nor based on the prior arts found any motivation to combine any of the said prior art references which teach the combined claimed limitations as recited in the claims 1 and 20. Claims 3-5 and 7-19 are also allowed since they depend on claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALI N PASCUAL PEGUERO whose telephone number is (571)272-4691. The examiner can normally be reached Monday-Friday 11AM-9PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PANKAJ KUMAR can be reached on (571)272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATALI PASCUAL PEGUERO/Examiner, Art Unit 2463                                                                                                                                                                                                        /MELVIN C MARCELO/Primary Examiner, Art Unit 2463